DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This action is in response to Applicant’s amendment filed 7/21/2021. Claims 1, 6, 18, and 21 are amended, no new claims have been added, claim 5 is canceled, and claims 11-17 are previously canceled. Therefore, claims 1-4, 6-10, and 18-27 are currently pending in the application. 
Response to Arguments
Applicant’s arguments, see pages 6-7 of Applicant’s Remarks, filed 7/21/2021, with respect to the 102(a)(1) rejection of claims 1, 3-5, 7, 9, 10, 18, 20, 21, 23-25 and 27 under Zeiner (US 20040230161) have been fully considered and are partially persuasive.  
The Applicant has made three arguments. First the Applicant asserts that the seal segments of Zeiner do not include a tab portion. Secondly, the Applicant asserts that the seal segments of Zeiner are not connected in an unfolded configuration. Finally, the Applicant asserts that the seal segments of Zeiner do not each include a seal portion, a base portion, and a rim portion.
The Examiner agrees with Applicant’s first and second arguments that the seal segment of Zeiner do not include a tab portion nor are they connected in an unfolded configuration. However, the Examiner disagrees with the Applicant’s third argument that the seal segment of Zeiner do not each include a seal portion, a base portion, and a rim portion. The Examiner has annotated Fig. 2 from Zeiner twice below (hereinafter referred to as Fig. A and 

    PNG
    media_image1.png
    650
    921
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    614
    692
    media_image2.png
    Greyscale

Furthermore, when the rim portion of the first seal section (4c) is nested within the rim portion of the second seal section (4d), the rim portions of the first and second seal sections are nested within the rim portion of the third seal section (4a), and the rim portions of the first, second, and third seal sections are nested within the rim portion of the fourth seal section (4b) as shown within Fig. 2A of Zeiner. Therefore, as the sealing sections of Zeiner include a seal portion, a base portion, and a rim portion and the rim portion of the first seal section is nested within the rim portion of the second seal section, the rim portions of the first and second seal sections are nested within the rim portion of the third seal section, and the rim portions of the first, second, and third seal sections are nested within the rim portion of the fourth seal section, the Examiner finds the Applicant’s third argument unpersuasive.
Thus, the 35 U.S.C. 102(a)(1) rejection of claims 1, 3-5, 7, 9, 10, 18, and 20 under Zeiner has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Main et al. (US 2018/0021063). The 35 U.S.C. 102(a)(1) rejection of claims 21-27 under Zeiner is upheld based on the Examiner’s arguments made above regarding the sealing sections of Zeiner including a seal portion, base portion, rim portion and the sealing sections respective nesting configurations.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
163, 165, 167, 169 as recited in [0035].
163a, 163b as recited in [0043].
168d as recited in [0044].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following:
Fig. 11 as shown in Examiner annotated Fig. 11 below contains an illegible reference numeral.

    PNG
    media_image3.png
    463
    587
    media_image3.png
    Greyscale
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The disclosure is objected to because of the following informalities: 
Page 7, [0035] recites “please refer to commonly owned U.S. PAT Ser. Nos.… and ##/###,####( Atty. Docket No. 203-12319). The Examiner believes that there was a U.S. PAT Serial Number intended to fill out the “#” placeholders. The Examiner requests that the relevant appropriate serial number replaces the placeholders.
Appropriate correction is required.
Claim Objections
Claims 7, 21, and 27 are objected to because of the following informalities:  
Claim 7, lines 2-3 recites “the instrument valve”. The Examiner suggests the amendment of “the instrument valve housing
Claim 21, line 8 recites “within the rim portions of the third seal section” (bolded for emphasis). The Examiner suggests the amendment of “within the rim [portions] portion of the third seal section” as the third seal section only includes one rim portion so the rim portion should be singular and not plural.
Claim 27, lines 2-3 recites “an instrument valve”. The Examiner suggests the amendment of “an instrument valve housing” as the limitation “an instrument valve” is believed to be referring to the instrument valve housing. Furthermore, the amendment would clarify the claim language with how the structure is written within the Applicant’s current specification.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“centering mechanism for maintaining the seal assembly and guard assembly centered within a cavity of an instrument valve” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 18, 20-21, 23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Main et al. (US 2018/0021063; hereinafter “Main”).
With regards to claim 1, Main discloses (Figs. 1-15) an access assembly (1) comprising: 
an instrument valve housing (19, 113) including upper (113) and lower housing (19) sections and defining a cavity (See Figs. 6-8 and the cavity defined by the upper and lower housing); and 
a valve assembly (See Examiner annotated Fig. 4 below, hereinafter referred to as Fig. C) disposed within the cavity of the instrument valve housing (See Figs. 6-8 which shows the valve assembly within the cavity of the instrument valve housing), the valve assembly including: 

    PNG
    media_image4.png
    342
    689
    media_image4.png
    Greyscale


a seal assembly (51) disposed adjacent to the guard assembly (See [0069] “Located above seal member 51 is a protection or armour layer 69”), the seal assembly including a first seal section (115), a second seal section (117) connected to the first seal section by a first tab portion (See Examiner annotated Fig. 10A below; hereinafter referred to as Fig. D), a third seal section (119) connected to the second seal section by a second tab portion (See Fig. D below), and a fourth seal section (121) connected to the third seal section by a third tab portion (See Fig. D below), wherein the first seal section is nested within the second seal section (See Fig. 10B, which shows the first seal section 115 nested within the second seal section 117), the first and second seal sections are nested within the third seal section (See Fig. 10C, which shows the first and second seal sections 115, 117 nested within the third seal section 119), and the first, second, and third seal sections are nested within the fourth seal section (Fig. 10D, which shows the first, second, and third seal sections 115, 117, 119 nested within the fourth seal section 121).

    PNG
    media_image5.png
    383
    647
    media_image5.png
    Greyscale

With regards to claim 3, Main discloses the claimed invention of claim 1, and Main further discloses (Figs. 1-15) that the seal assembly (51) includes more than four seal sections (See Figs, 10a-10E, which show the seal assembly including 6 seal sections 115, 117, 119, 121, 123, and 125).
With regards to claim 6, Main discloses the claimed invention of claim 1, and Main further discloses (Figs. 1-15) that the first, second, and third tab portions (See Fig. D above) include living hinges (See [0068] “each petal 55 is connected by a living hinge”).
With regards to claim 7, Main discloses the claimed invention of claim 1, and Main further discloses (Figs. 1-15) a centering mechanism (43) for maintaining a seal assembly (51) and guard assembly (69) centered within the cavity of the instrument valve (19, 113) (Figs. 4, 10a, and 11a show the pegs 47, 49 fit within the corresponding holes of the seal assembly and guard assembly thereby centering the components within the cavity of the instrument valve).
 With regards to claim 8, Main discloses the claimed invention of claim 1, and Main further discloses (Figs. 1-15) that an inner edge of each of the first, second, third, and fourth seal sections (115, 117, 119, and 121, respectively) is straight (See Figs. 10a-10e, which shows an inner edge of each of the first, second, third, and fourth seal sections is straight).
With regards to claim 18, Main discloses (Figs. 1-15) a seal assembly (51) for use in an instrument valve assembly (1), the seal assembly comprising: 
first, second, third, and fourth seal sections (115, 117, 119, and 121, respectively), the seal assembly including an unfolded configuration and a nested configuration (See Fig. 5, which shows the unfolded configuration and Figs. 10a-10e, which shows the nested configuration), wherein when the seal assembly is in the unfolded and nested configurations the fourth seal section is connected to the third seal section (See Fig. 10a, which shows the fourth seal section 
With regards to claim 20, Main discloses the claimed invention of claim 18, and Main further discloses (Figs. 1-15) that the seal assembly (51) includes more than four seal sections (See Figs, 10a-10E, which show the seal assembly including 6 seal sections 115, 117, 119, 121, 123, and 125).
With regards to claim 21, Main discloses a valve assembly (See Fig. C above) for use in an access assembly (1), the valve assembly comprising: 
a guard assembly (69) including a plurality of guard sections (71, 77, 83); and 
a seal assembly (51) disposed adjacent to the guard assembly (See [0069] “Located above seal member 51 is a protection or armour layer 69”), the seal assembly including first, second, third, and fourth seal sections (115, 117, 119, and 121, respectively), each of the first, second, third, and fourth seal sections including a seal portion (See the Examiner annotated Fig. 10a below, hereinafter referred to as Fig. E, Fig. F, and Fig. G), a base portion (See Fig. F), and a rim portion (See Fig. G), wherein the rim portion of the first seal section is nested within the rim 

    PNG
    media_image6.png
    372
    697
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    325
    660
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    395
    688
    media_image8.png
    Greyscale

With regards to claim 23, Main discloses the claimed invention of claim 21, and Main further discloses (Figs. 1-15) that the seal assembly (51) includes more than four seal sections (See Figs, 10a-10E, which show the seal assembly including 6 seal sections 115, 117, 119, 121, 123, and 125).
With regards to claim 25, Main discloses the claimed invention of claim 21, and Main further discloses (Figs. 1-15) that the fourth seal section (121) is connected to the third seal section (119) by a first connector portion (See Examiner annotated Fig. 10a below, hereinafter referred to as Fig. H), the third seal section is connected to the second seal section (117) by a second connector portion (See Fig. H below), and the second seal section is connected to the first seal section (115) by a third connector portion (See Fig H below).

    PNG
    media_image9.png
    389
    647
    media_image9.png
    Greyscale

With regards to claim 26, Main discloses the claimed invention of claim 25, and Main further discloses (Figs. 1-15) that the first, second, and third connector portions (See Fig. H above) include living hinges (See [0068] “each petal 55 is connected by a living hinge”).
With regards to claim 27, Main discloses the claimed invention of claim 21, and Main further discloses (Figs. 1-15) a centering mechanism (43) for maintaining a seal assembly (51) and guard assembly (69) centered within the cavity of the instrument valve (19, 113) (Figs. 4, 10a, and 11a which show the pegs 47, 49 fit within the corresponding holes of the seal assembly and guard assembly thereby centering the components within the cavity of the instrument valve).
Claim(s) 21, 23-25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiner (US 2004/0230161).
Regarding claim 21, Zeiner discloses (Figs. 1-9) a valve assembly (See Fig. 2) for use in an access assembly, the valve assembly comprising: 

a seal assembly (5, 4a-4d) disposed adjacent to the guard assembly (40), the seal assembly (4a-4d) including first (4c), second (4d), third (4a), and fourth seal sections (4b), each of the first, second, third, and fourth seal sections including a seal portion (Fig. B below; reiterated below for ease of viewing), a base portion (See Fig. A below; reiterated below for ease of viewing), and a rim portion (See Fig. A below), wherein the rim portion of the first seal section (4c) is nested within the rim portion of the second seal section (4d), the rim portions of the first (4c) and second seal sections (4d) are nested within the rim portions of the third seal section (4a), and the rim portions of the first (4c), second (4d), and third seal sections (4a) are nested within the rim portion of the fourth seal section (4b) (See Fig. 2a which shows the nesting of all seal sections). 

    PNG
    media_image1.png
    650
    921
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    692
    media_image2.png
    Greyscale

Regarding claim 23, Zeiner discloses (Figs. 1-9) the claimed invention of claim 21, and Zeiner further discloses that the seal assembly (5, 4a-4d) includes more than four seal sections (5, 4a-4d) (Fig.2A, Fig.4). The seal assembly (5, 4a-4d) is placed into another section (3). Therefore, the seal assembly could include more than four seal sections. Alternatively, each section (5, 4a-4d) could be interpreted as including N number of sections as section is interpreted as a portion.
Regarding claim 24, Zeiner discloses the claimed invention of claim 21, and Zeiner further discloses (Figs. 1-9) that the first, second, third, and fourth seal sections (4a-4d) are formed of polyisoprenes or silicone elastomers ([0027]).
Regarding claim 25, Zeiner discloses the claimed invention of claim 24, and Zeiner further discloses (Figs. 1-9) that the fourth seal section (4b) is connected to the third seal section (4a) by a first connector portion (the top of 4b connects to the bottom of 4a), the third seal 
Regarding claim 27, Zeiner discloses the claimed invention of claim 21, and Zeiner further discloses (Figs. 1-9) that a centering mechanism (20) for maintaining the seal assembly (5, 4a-4d) and guard assembly (40) centered within the cavity of the instrument valve (100, 110) ([0018]) (Fig.2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9-10, 19, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Main in view of Zeiner (US 2004/0230161).
With regards to claim 2, Main discloses the claimed invention of claim 1, however, Main is silent with regards to an opening in the seal assembly having a diameter from about 0.0025” to about 0.100”. 
Nonetheless, Zeiner teaches that it is common to design a seal assembly (4a-4d) comprising a first, second, third, and fourth seal segments (4a-4d) that form an opening (74) at the distal end of the seal (See [0029]).

As the instant disclosure describes the seal assembly diameter being about 0.025” to about 0.100” as being merely preferable, and does not describe the seal assembly diameter as contributing any unexpected results to the system. As such, parameters such as the seal assembly diameter being about 0.025” to about 0.100” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the seal assembly diameter being about 0.025” to about 0.100” would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
With regards to claim 4, Main discloses the claimed invention of claim 1, however, Main is silent with regards to the first, second, third, and fourth seal sections being formed of polyisoprenes or silicone elastomers.
Nonetheless, Zeiner teaches (Figs. 1-9) a first (4c), second (4d), third (4a), and fourth (4b) seal sections being formed of polyisoprenes or silicone elastomers ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the seal sections of Main by a teaching of Zeiner such that the first, second, third, and fourth seal sections being formed of polyisoprenes or silicone elastomers. One of ordinary skill in the art would have been motivated to make this modification, 
With regards to claim 9, Main discloses the claimed invention of claim 1, however, Main is silent with regards to an inner edge of each of the first, second, third, and fourth seal sections defines a V-shape.
Nonetheless, Zeiner teaches (Figs. 1-9) an inner edge of a first (4c), second (4d), third (4a), and fourth (4b) seal sections that define a V-shape (See [0018]) (See Fig. 2a, location of 5 is V-shaped). The inner edge forms a cone shape which essentially is also a V-shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first, second, third, and fourth seal sections of Main with a teaching of Zeiner such that an inner edge of the first, second, third, and fourth seal sections define a V-shape. One of ordinary skill in the art would have been motivated to make this modification, as Zeiner teaches that by breaking the seal into multiple segments, such as the taught seal sections, the strain in the system can be greatly reduced during instrument insertion (See [0030] of Zeiner). Therefore, the configuration wherein the first, second, third, and fourth seal sections define a V-shape is beneficial as it can greatly reduce the strain in the system during instrument insertion.
The access assembly of Main modified in view of Zeiner will hereinafter be referred to as the access assembly of Main and Zeiner.
With regards to claim 10, the access assembly of Main and Zeiner teaches the claimed invention of claim 9, however, Main is silent with regards to the V-shape including an angle from about one hundred eighty degrees to about two hundred seventy-five degrees.
Nonetheless, Zeiner teaches that the V-shape includes an angle from about one hundred eighty degrees to about two hundred seventy-five degrees ([0018] “about 180 to 270 degrees”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first, second, third, and fourth seal sections of Main with a teaching of Zeiner such that the V-shape includes an angle from about one hundred eighty degrees to about two hundred seventy-five degrees. One of ordinary skill in the art would have been motivated to make this modification, as Zeiner teaches that by breaking the seal into multiple segments, such as the taught seal sections, the strain in the system can be greatly reduced during instrument insertion (See [0030] of Zeiner). Therefore, the configuration wherein the first, second, third, and fourth seal sections define a V-shape with an angle from about one hundred eighty degrees to about two hundred seventy-five degrees is beneficial as it can greatly reduce the strain in the system during instrument insertion.
With regards to claim 19, Main discloses the claimed invention of claim 18, however, Main is silent with regards to an opening in the seal assembly having a diameter from about 0.0025” to about 0.100”. 
Nonetheless, Zeiner teaches that it is common to design a seal assembly (4a-4d) comprising a first, second, third, and fourth seal segments (4a-4d) that form an opening (74) at the distal end of the seal (See [0029]).

As the instant disclosure describes the seal assembly diameter being about 0.025” to about 0.100” as being merely preferable, and does not describe the seal assembly diameter as contributing any unexpected results to the system. As such, parameters such as the seal assembly diameter being about 0.025” to about 0.100” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the seal assembly diameter being about 0.025” to about 0.100” would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
With regards to claim 22, Main discloses the claimed invention of claim 21, however, Main is silent with regards to an opening in the seal assembly having a diameter from about 0.0025” to about 0.100”. 
Nonetheless, Zeiner teaches that it is common to design a seal assembly (4a-4d) comprising a first, second, third, and fourth seal segments (4a-4d) that form an opening (74) at the distal end of the seal (See [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the seal assembly of Main with a teaching of Zeiner such 
As the instant disclosure describes the seal assembly diameter being about 0.025” to about 0.100” as being merely preferable, and does not describe the seal assembly diameter as contributing any unexpected results to the system. As such, parameters such as the seal assembly diameter being about 0.025” to about 0.100” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the seal assembly diameter being about 0.025” to about 0.100” would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
With regards to claim 24, Main discloses the claimed invention of claim 21, however, Main is silent with regards to the first, second, third, and fourth seal sections being formed of polyisoprenes or silicone elastomers.
Nonetheless, Zeiner teaches (Figs. 1-9) a first (4c), second (4d), third (4a), and fourth (4b) seal sections being formed of polyisoprenes or silicone elastomers ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the seal sections of Main by a teaching of Zeiner such that the first, second, third, and fourth seal sections being formed of polyisoprenes or silicone elastomers. One of ordinary skill in the art would have been motivated to make this modification, as Main is silent with regards to the material that the sealing sections are comprised of. Therefore, one of ordinary skill in the art would refer to Zeiner for further guidance about what .
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner.
With regards to claim 22, Zeiner is silent with regards to the opening of the seal assembly having a diameter from about 0.025” to about 0.100”.
Nonetheless, the instant disclosure describes the seal assembly diameter being about 0.025” to about 0.100” as being merely preferable, and does not describe the seal assembly diameter as contributing any unexpected results to the system. As such, parameters such as the seal assembly diameter being about 0.025” to about 0.100” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of the seal assembly diameter being about 0.025” to about 0.100” would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiner (U.S. Pub No. 20040230161) in view of Widenhouse (U.S. Pub No. 20100081 880).
With regards to claim 26, Zeiner discloses the first (the top of 4b connects to the bottom of 4a), second (top portion of 4a connects to bottom portion of 4d), and third connector portions (top portion of 4d connects to bottom portion of 4c). However, Zeiner fails to disclose wherein the first, second, and third connector portions include living hinges. 
Nonetheless, Widenhouse teaches (Fig. 4a) a living hinge (124) ([0125]). 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783